Citation Nr: 0313787	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  95-15 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right arm disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that in part denied service connection for a 
right arm condition claimed as a pinched nerve in the right 
arm.  

This case was previously before the Board in November 2002 
when it was remanded for additional development.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence possible for 
the equitable disposition of the veteran's appeal. 

2.  A right arm disorder is not shown during service or in 
the first post service year, there is no continuity of 
symptomatology, and competent medical evidence does not 
relate the veteran's current right arm disability to active 
service or any incident of service. 


CONCLUSION OF LAW

A right arm disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107, 38 C.F.R. § 3.303 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

In November 1992, the veteran filed a claim for service 
connection for a right arm condition, indicating treatment 
during service in 1967 at Tripler Army Hospital in Hawaii.  
In May 1993, the RO wrote the veteran explaining that the 
service department was having some difficulty in locating 
his service medical records and asked for more detailed 
information regarding the circumstances of his claimed 
injury.  In a June 1993 reply, the veteran reiterated that 
he had been treated at Tripler Army Hospital from January to 
September 1967.  He added that he had not had treatment for 
his right arm condition since service and had no further 
evidence to submit.

In reply to a request for the veteran's service medical 
records, the National Personnel Records Center noted in July 
1993 that the veteran's medical records had been lent to the 
RO in Los Angeles in January 1979.  A review of the claims 
file shows a claim filed by the veteran at the RO in Los 
Angeles in December 1978.  The only benefit claimed was for 
drug addiction in service. 

A report of VA hospitalization in March 1993 includes a 
history and physical of the veteran.  He denied any history 
of significant injury and on physical examination the 
extremities were noted as essentially symmetrical with full 
range of motion in all joints, no evidence of inflammation, 
edema, atrophy or fasciculations.  He was hospitalized again 
in October and November 1993 when on physical examination he 
was noted to have restricted movement in the right shoulder 
and stated that he had been having pain in his right 
shoulder quite some time.  Subsequent hospitalizations noted 
diagnoses of arthritis and atrophy of the right shoulder.  

In a September 1994 hearing, the veteran explained that his 
disability involved a pinched nerve that affected the right 
shoulder all the way down to the hand.  The veteran 
explained that the injury occurred when he was in boot camp, 
practicing with an M-14 rifle.  The rifle had recoil, which 
occurred so many times that the rifle recoiled into his arm 
and he went numb and could not shoot the rifle any more.  
When stationed in Hawaii, he noticed that his arm kept going 
limp.  He was sent to a doctor who ran a test and found that 
he had a pinched nerve from the impact of the M-14 rifle.  
He explained that he had had no problems with this right arm 
before he went into the service.  He testified that he went 
into the hospital where he was put into a cast for 7 months 
but his arm was unchanged.  Since then, every time he 
checked into the hospital he would be sent to physical 
therapy, the last time in 1993, but there was nothing they 
could do for his arm.

The veteran was provided VA examinations in October 1994.  
On VA joints examination, the examiner diagnosed post 
traumatic permanent damage to the long thoracic nerve to the 
serratus anterior muscle group.  On VA peripheral nerves 
examination, the examiner diagnosed paralysis of the long 
thoracic nerve on the right, secondary to trauma.  Neither 
examiner related the damage to the veteran's active service.

In February 1997, the RO again attempted to obtain the 
veteran's service medical records and wrote to the veteran 
asking for detailed information about his treatment in 
service.  On receiving the veteran's reply, the RO wrote the 
National Personnel Records Center which responded that there 
were no service medical records, no alternate medical 
records from the Surgeon General's Office, and no morning 
reports available.  

The RO contacted the veteran in January 2002 notifying him 
of the evidence that would be needed to substantiate his 
claim and providing him the opportunity to provide both 
medical and lay statements in support of his claim.  In 
February 2002, the veteran wrote that he remembered a fellow 
marine by the name of Jamie Baldwin, a friend during service 
who should remember his condition.  However, he did not know 
how to contact or find him.

Following a remand by the Board in November 2001, the 
veteran was provided additional VA examinations in December 
2002 in an attempt to determine the etiology of the 
veteran's right arm disorder.  On examination of the joints, 
the examiner reviewed the claims file and noted the 
veteran's complaint of right shoulder and right arm pain 
from firing a rifle while in the military.  The diagnoses 
were:  (1) Scapular winging right shoulder suggestive of an 
injury to the long thoracic nerve; (2) Peripheral neuropathy 
median cutaneous nerve right arm; and (3) Tendonitis, right 
shoulder.  The examiner commented that there were no medical 
records in the claims file.  "I have no idea what kind of 
injury, if any, [occurred] on active duty.  Therefore I can 
give no credible [opinion] regarding service connection."

On VA peripheral nerves examination, the examiner reviewed 
the claims file and noted that there were no military 
medical records on file.  He noted the veteran's complaint 
of numbness and pain in the right shoulder and arm with an 
onset in 1966.  Following a thorough examination, the 
diagnosis was peripheral neuropathy of the right median 
cutaneous nerve and right long thoracic nerve.  The examiner 
noted that he was unable to comment on service connection 
due to a lack of information.

VCAA - The Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, the veteran was informed of the provisions of 
the VCAA in a January 2002 letter to the veteran.  The Board 
finds that he has been provided adequate notice as to the 
evidence needed to substantiate his claim for service 
connection for a right arm disorder.  The Board concludes 
the discussions in the March 1994 rating decision, the May 
1994 statement of the case (SOC), March 1995, June 2001 and 
January 2003 supplemental statements of the case (SSOC), and 
letters sent to the appellant informed him of the 
information and evidence needed to substantiate the claim 
for a right arm disorder and complied with the VA's 
notification requirements.  VA must also inform the veteran 
which evidence VA will seek to provide and which evidence 
the veteran is to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  This was accomplished in the 
January 2002 letter to the veteran.  The Board concludes 
that VA has complied with all notification requirements.

The Board also finds that VA has made all reasonable 
attempts to develop the relevant facts and obtain the 
evidence necessary for equitable resolution of the issue on 
appeal.  The RO has obtained all identified postservice 
medical records of treatment and provided the veteran VA 
examinations in October 1994 and in December 2002.  The 
veteran has had the opportunity to present evidence and 
testimony in a hearing before a hearing officer at the RO in 
September 1994.  The only evidence missing is the service 
medical records (SMRs).  The RO has made several attempts to 
obtain the SMRs from the National Personnel Records Center 
(NPRC) but to no avail.  The NPRC noted in July 1993 that 
the veteran's medical records had been lent to the RO in Los 
Angeles in January 1979.  Presumably, these records would 
have been associated with the claims file, however this is 
apparently not the case.  As this is more than 20 years ago, 
it is unlikely that they can be found and must be presumed 
lost.  Most recently, in November 2000 the NPRC responded 
that there were also no alternate sources of medical records 
such as historical records from the Surgeon General's Office 
or morning reports.  Although the veteran provided the name 
of a person who he knew in service who might be able to 
verify his treatment, he could not provide any contact 
information.  Without this information, VA is unable to 
assist the veteran by contacting this person directly.  As 
such, in light of repeated attempts to obtain the SMRs, the 
Board concludes that further efforts to obtain the missing 
records would be futile and no further assistance is 
necessary in this regard.  See 38 C.F.R. § 3.159(c) (2002).  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

As an initial matter, the Board notes that it is not alleged 
nor does the evidence show that the veteran engaged in combat 
with the enemy, although he did serve during a period of war.  
As such, the provisions of 38 U.S.C.A. § 1154(b) regarding 
the evidence required for combat veterans is not for 
application.

The Board finds that service connection is not warranted for 
a right arm disorder.  As noted above the service medical 
records are missing.  As such, there is no chronic condition 
shown during service.  Further, the veteran stated in a June 
1993 letter that he did not seek any treatment since service 
for his right arm disorder.  Therefore, there is no 
continuity of symptomatology following service to support a 
finding of chronicity.  Although the veteran has been 
diagnosed with arthritis of the right shoulder and arm, there 
is also no basis for service connection on a presumptive 
basis for chronic diseases initially manifest to a 
compensable degree within the first post service year, no 
records being available for this period.  See 38 C.F.R. 
§ 3.309(a).

A right arm disorder is not shown in the medical records 
until a 1993 VA record of hospitalization.  This is too 
remote from active service more than two decades earlier to 
be causally linked.  Moreover, none of the medical evidence 
links the veteran's current right arm condition to active 
service.  Although the RO provided the veteran VA 
examinations in December 2002 in an attempt to determine 
whether the veteran's right arm disorder was linked to active 
service, neither examiner was able to provide an opinion on 
service connection in the absence of any medical information 
in the claims file during or near the veteran's period of 
active service.  Also, although the peripheral nerves 
examiner noted the veteran's complaint of numbness and pain 
in the right shoulder and arm with an onset in 1966, this is 
merely information related to the examiner by the veteran 
and not competent evidence of when the right arm disorder 
was incurred.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence"...[and] a bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional).  This is evident from the examiner's comment 
that he was unable to comment on service connection due to a 
lack of information.  The joints examiner, noting the lack 
of service medical records could only state: "I have no idea 
what kind of injury, if any, [occurred] on active duty.  
Therefore I can give no credible [opinion] regarding service 
connection."  

The Board has considered the veteran's statements regarding 
the etiology of his right arm disorder; however, this is not 
competent evidence to show that his right arm disorder was 
incurred in service.  Competent lay evidence is defined as 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2002).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2002).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  It is not shown that the veteran possesses 
the requisite medical training to comment on the etiology of 
his right arm disorder.

The Board is mindful of the heighten obligation to provide an 
explanation of its reasons and bases for its findings and to 
consider the benefit of the doubt rule where service medical 
records are missing.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  However, the preponderance of the evidence 
is against the claim for service connection for a right arm 
disorder and although efforts have been undertaken to develop 
the record in a viable manner, it remains that there is no 
existing amount of doubt to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


ORDER

Service connection for a right arm disorder is denied



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

